CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF


SERIES D PREFERRED STOCK, $0.001 PAR VALUE
OF
EGPI FIRECREEK, INC.


The undersigned, Dennis Alexander, Chief Executive Officer of EGPI Firecreek,
Inc. (the “Corporation”), a corporation organized and existing under the laws of
the State of Nevada, does hereby certify that, pursuant to the authority
conferred upon the Board of Directors of the Corporation (the “Board”) by the
Corporation's Certificate of Incorporation to issue shares of preferred stock in
Series D distinct designation by the Board, and pursuant to the provisions of
the Nevada Revised Statutes (“NRS”), the Board on March 1, 2011 adopted the
following resolution creating a new series of two thousand five hundred (2,500)
shares of preferred stock designated as Series D Convertible Preferred Stock:


RESOLVED, that, pursuant to the authority vested in the Board in accordance with
the provisions of the Corporation's Certificate of Incorporation and the NRS, a
series of preferred stock, $0.001 par value per share, of the Corporation be and
it hereby is created, and that the designation and number of shares and relative
rights and preferences thereof are as set forth below:


Terms of the Series D Preferred Stock,
$0.001 par value, of
EGPI Firecreek, Inc.


Series D Preferred Stock


(1)           Designation and Amount. There is hereby created a series of
Preferred Shares that shall be designated as “Series D Preferred Stock,” par
value $0.001 per share (the “Series D Preferred Stock”), and the number of
shares constituting such series shall be two thousand five hundred (2,500). Such
number of shares may be increased or decreased by resolution of the Board;
provided that no decrease shall reduce the number of shares of Series D
Preferred Stock to a number less than the number of shares then outstanding plus
the number of shares reserved for issuance upon the exercise of outstanding
options, rights or warrants or upon the conversion of any outstanding securities
issued by the Corporation into Series D Preferred Stock.


(2)           Liquidation Preference. In the event of (a) a sale, financing or
refinancing of all or substantially all of the assets of the Corporation, or (b)
the liquidation of the Corporation, the holders of the Series D Preferred Stock,
on a pro rata basis, shall (prior to any distribution on behalf of the holders
of the Common Stock, $0.001 par value per share, of the Corporation (the “Common
Stock”)) be entitled to a preferential distribution up to the amount of their
unreturned capital contribution from the proceeds of such sale, financing,
refinancing or liquidation net of expenses of the transaction, debt obligations
of the Corporation, designated use of proceeds for the financing or refinancing,
and any reserves deemed appropriate by the Board in its sole discretion (a
“Preferred Distribution”).  Thereafter, all such distributions from such
transaction shall be allocated pro rata to the holders of the Series D Preferred
Stock and the holder of the Common Stock according to their number of
shares.  Except as may otherwise be provided by law or the Articles of
Incorporation of the Corporation, any operating or other distributions shall be
pro rata on a per share basis among all holders of Common Stock and the holders
of Preferred Stock.
 
Certificate of Designation Preferred EFIR MARCH. 2011


 
 

--------------------------------------------------------------------------------

 


(3)           Anti-Dilution Protection. The Corporation intends to sell Series D
Preferred Stock and/or Common Stock to Dutchess Private Equities Fund, Ltd.
(“Dutchess”) through a private placement offering (the “Dutchess
Offering”).  The Corporation hereby agrees to not sell Series D Preferred Stock
to a person or entity other than Dutchess (“Additional Stock”) at a per share
value below the value paid by Dutchess in the Dutchess Offering.  In the event a
person or entity obtains warrants or other securities convertible into Series D
Preferred Stock, such warrants or other securities shall be considered in
determining the per share value of the Additional Stock for the purposes of this
provision.


(4)           Voting Rights.  The Series D Preferred Stock shall have a series
vote: (i) with regard to any items that any Series of Preferred Stock, either
individually or jointly, has a series vote; (ii) as provided under “Protective
Provisions” below; or (iii) as required by law.  Such series vote will require
the approval of holders of fifty-one percent (51%) of the outstanding shares of
Series D Preferred Stock.
 
(5)           Intentionally Omitted.


(6)           Conversion.


(a)           Mechanics of Conversion.  Each share of Series D Preferred Stock
shall be convertible, at the sole option of the holder thereof, into share(s) of
the Corporation’s Common Stock (such shares of Common Stock hereinafter being
referred to as “Conversion Shares”) by the holder thereof sending to the
Corporation a Conversion Notice (as defined below) for such shares.  The term
“Conversion Notice” shall mean a written notice signed and dated (“Conversion
Date”) by the holder of the Series D Preferred Stock wherein the holder has set
forth the number of shares of Series D Preferred Stock that it intends to
convert pursuant to the terms of this Certificate of Designation and computation
of the number of Conversion Shares that the holder believes it is entitled to
receive as a result of the application of the Conversion Formula (as defined
below) to such conversion.  The term “Conversion Formula” shall mean that number
of Conversion Shares to be received by the holder of Series D Preferred Stock in
exchange for each share of Series D Preferred Stock that such holder intends to
convert pursuant to this provision, where such number of Conversion Shares shall
be equal to the greater of the number calculated by dividing the Purchase
Commitment per share ($1000) by  1) .003 per share, 2) one hundred and ten
percent (110%) of the lowest VWAP for the three (3) days immediately preceding a
Conversion Date.
 
(7)           Call Right.  Any time after issuance, the Company has the right to
request that a holder of Series D Preferred Stock sell a specified number of its
shares of Series D Preferred Stock (the “Call Shares”) to the Corporation in
exchange for payment by the Corporation of the Call Consideration (as defined
below) in accordance with the terms of this provision.  In order to exercise
such right, the Corporation shall remit to such holder of Series D Preferred
Stock a Call Notice (as defined below).  Upon receipt of the Call Notice, each
holder shall have a period of three (3) days (the “Call Notice Period”) during
which time it may, in its sole discretion, convert any or all of the shares of
Series D Preferred Stock held by such holder, and such converted shares may be
sold at the holder’s discretion, subject to compliance with federal and
applicable state securities laws).  Upon the expiration of the Call Notice
Period, provided that the holder still beneficially owns any shares of Series D
Preferred Stock, it shall deliver the Call Shares in exchange for the Call
Consideration.  The term “Call Notice” shall mean a written notice signed and
dated by the Corporation to such holder of Series D Preferred Stock from whom
the Corporation desires to repurchase the Call Shares wherein the Corporation
has set forth the number of shares of Series D Preferred Stock that it intends
to purchase pursuant to the terms of this Certificate and computation of the
Call Consideration.  The term “Call Consideration” shall mean the number of
shares of Series D Preferred Stock that the Corporation thereof intends to
purchase pursuant to this provision multiplied by the Call Price (as defined
below).  The term “Call Price” shall mean One Thousand Dollars ($1,000) per
share of Series D Preferred Stock (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series D Preferred Stock), plus any unpaid
Accruing Dividends thereon, whether or not declared, together with any other
dividends declared but unpaid thereon.
 

[Signature Page Follows]


Certificate of Designation Preferred EFIR March 2011


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunto subscribed my name as of this 1st day of
March, 2011.
 

       
Dennis Alexander
 
Chief Executive Officer

 
Certificate of Designation Preferred EFIR March 2011


 
3

--------------------------------------------------------------------------------

 
 